Sherwood, Judge,
delivered the opinion of the court.
This case has been before us heretofore, and is reported in 56 Mo. 28. The plaintiff recovered in ejectment, and judgment was entered accordingly for the possession of the premises, damages, etc., as well as the monthly rents, which were assessed at $108 per month. This occurred in 1872.
Owing to the appeal taken, possession was not obtained nor the judgment otherwise effectuated until 1874, when the execution as to everything but interest on the monthly rents, from time to time accruing, was satisfied. The only point at issue, therefore, between plaintiff, and defendant is, as to whether interest is, in such cases, collectable.
On motion of defendants the execution was marked satisfied, and we discover no error in such ruling. Section three of the chapter relating to interest (Wagn. Stat., 783) only seems to contemplate that interest shall be borne by a sum then ascertained, by the judgment rendered, to be due; and there is no provision made by that or any other section of the chapter referred to, giving countenance to the idea for -which plaintiff contends. Nor is there anything in the authorities to which he refers, which gives, his position any support.
The judgment is affirmed.
Judge Vories absent; the other judges concur.